             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

KENNETH RAY PITTS
ADC #085938                                              PLAINTIFF

v.                      No. 4:20-cv-340-DPM-BD

KENNETH W. ST ARK, Captain,
Cummins Unit; HANDELY,
Sergeant, Cummins Unit; T. WADE,
Lieutenant, Cummins Unit; A VERY,
Lieutenant, Cummins Unit; AGNEW,
Sergeant, Cummins Unit; and AVERY,
Sergeant, Cummins Unit                                DEFENDANTS

                               ORDER
     Objection, NQ 7, overruled.    Magistrate Judge Deere did not
clearly err or misapply the law in denying Pitts' s motion, Doc. 3, as
premature.    Doc. 5.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge

                                    If ~J..o:i-o
